Field, C. J. and Baldwin, J. concurring.
We think the complaint in this case is not so radically defective as to vitiate the judgment. Pleadings in Justices’ Courts must be construed with great liberality, and if the facts stated are sufficient to show the nature of the claim or defense, relied upon, nothing further is required. Where, as in this case, it is unnecessary that the pleadings should be in writing, it is difficult to lay down any rule for determining their suffi*375ciency. To authorize the reversal of a judgment, the defects complained of should he such as were calculated to mislead the adverse party.
The action is upon a judgment, and there is no foundation for the objection to the jurisdiction of the Court. A judgment is a contract, and by the sixty-seventh section of the Act concerning Courts of Justice and Judicial Officers, Justices’ Courts are invested with jurisdiction of actions upon all contracts for the recovery of money, where the amount in dispute does not exceed the constitutional limits. Chitty says that judgments are contracts by specialty, and they are so treated by the authorities generally. (Chitty on Cont. 2; 1 Par. on Cont. 7.) Ames v. Hoy (12 Cal. 11) was an action upon a judgment rendered in this State, and we held that such an action could be maintained, even though an execution might be issued to enforce the judgment. The present is a much stronger case, for the time within which an execution could be issued had expired, and there was no means of enforcing the judgment except by action. The Court did not err in refusing to permit the defendant to set up the Statute of Limitations after he had answered to the merits.
We see no error in the record, and the judgment is therefore affirmed.